DETAILED ACTION
	Claims 28-47 are present for consideration.
	Claims 28-29 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-19 of U.S. Patent No. 10,635,588. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 28 of the present application corresponds to claims 1 and 3-4 of the ‘588 patent, where “a first die coupleable to a plurality of processing units separate from a first die…,” corresponds to claim 1, lines 1-15 and claim 4, lines 1-5 of the ‘588 patent; the first die implementing a first coherency configured to support a first subset of one or more address regions of an address space for the plurality of processing units” corresponds to claim 1, lines 11-15 of the ‘588 patent; and “via a memory controller configured to control access  to the first subset…” corresponds to claim 1, lines 4-8 and 11-15 of the ‘588 patent.

Claim 36 of the present application corresponds to claim 8 of the ‘588 patent, where “receive and process a coherence probes from processing…,” corresponds to claim 18 of the ‘588 patent.


Allowable Subject Matter
	Claims 28-36 would be allowable if Double Patenting rejection is overcome.

Claims 37-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: No prior art or combination of prior art teaches or suggest a first die coupleable to a plurality of processing units separate from the first die, the first die implementing a first coherence directory configured to support a first subset of one or more address regions of an address space for the plurality of processing units via a memory controller configured to control access to the first subset of one or more address regions, wherein the memory controller is integrated on an integrated circuit (IC) package separate from the first die as recited in claim 28; a distributed coherence directory subsystem having at least a first coherence directory at a first die and a second coherence directory at a second die separate from the first die, the method comprising: determining a partitioning of an address space between at least the first coherence directory of the first die and the second coherence directory of the second die for a workload to be executed; and configuring probe routers of a plurality of processing units to route coherence probes to the first coherence directory or the second coherence directory based on the partitioning as recited in claim 37; and an integrated circuit (IC) package comprising a processing unit of a second type, a second coherency directory of the distributed coherency directory subsystem, a memory, and a memory controller configured to control access to the memory for the processing units of the first type and the processing units of the second type; wherein the first coherency directory is configured to support a first set of one or more address regions of an address space of the memory that are exclusive to the processing unit of the first type; and wherein the second coherency directory is configured to support a second set of one or more address regions of the address space as recited in claim 43.

Response to Arguments
Applicant’s arguments, see page 6-8, filed 05/23/2022 and 07/08/2022, with respect to the rejection of claims 28-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARACELIS RUIZ/Primary Examiner, Art Unit 2139